NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CAS SANDRA TANNER,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2010-3157
Petition for review of the Merit Systems Protection
Board in case no. DAO752090025-I-1.
ON MOTION
ORDER
We construe the petitioner’s notice of docketing as a
motion to reform the official caption.
To the extent that the petitioner is seeking to reform
the caption to designate the Ofi:ice of Pers0nal Manage-
ment as a respondent, that request is denied.' The Merit
* If petitioner is attempting to inform the court that
her last name has changed to "Young," she should more
clearly indicate that in writing to the court.

TANNER v. MSPB 2
Systen1s Protection Board's decision did not involve the
Office of Personnel Management as a party Further,
because the Board dismissed the underlying appeal for
lack of jurisdiction, we designate the Board as the respon-
dent. 5 U.S.C. § 7703(a)(2).
Accordingly,
IT ls ORDERED THAT:
The motion is denied. The revised official caption is
reflected above
FoR THE CoURT
AUG 25 wm /S/ Jan H@rba1y
Date J an H0rbaly
Clerk
cc: Cas Sandra T:-inner ma °°UF§£S&§P,
Antonia R. Soares, Esq. mg 'Lc|?;l[,8g'°R
B. Chad B gard, Esq.
““ ms 2ev2o1u
s19
1AN HORBAL¥
CLERK